DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 42, Groups B, C, D, E, R, G, H, and I, and further elects the acid combinations of claim 3 which includes HCI, and on the elected species include claims 1,3, 5-20 and 23,  in the reply filed on 02/04/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 
Misnumbered first claim 5, incomplete, has been cancelled since second claim 5 has the same limitations as the first claim 5.

Claim 14 is objected to because of the following informalities:  The limitation “as we’’ should be withdrawn in order to avoid possible 35 USC 112 (b) /second rejection.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  The claim recites …” selected from the .  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it should a concise statement of the technical disclosure, not a claim limitation.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The Amendment to Specification of 11/10/2020 contains a symbol “#” .  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, recites the limitation “the stimulation”, “ the steps” , “the tool” , “the formation” , “the spearhead acid”, “the acid composition”, in lines 1, 6, 8, 9, and 12.  There is insufficient antecedent basis for this limitation in the claim. 
All the claims dependent of claim 1 are also rejected.

The term “slightly  beyond”, “sufficient”, and “heavy aromatic solvent” in claim 1 are a relative term which renders the claim indefinite. The term “slightly beyond”, “sufficient”, and “heavy aromatic solvent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All the claims dependent of claim 1 are also rejected.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “providing a wellbore in need of stimulation”.  Why is the wellbore needed stimulation? A person of 

Regarding claim 1- Groups C and F, the phrase within parenthesis renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 1 are also rejected.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 – Group I recites the broad recitation nitro-aromatic compounds with at least 1 carboxylic acid group and the claim also recites preferably selected from the group consisting of dinitrosalicylic acid, nitrophthalic acid, mononitroterephthalic acid and dinitroterephthalic acid which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. All the claims dependent of claim 1 are also rejected.

Regarding claim1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed 

Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 3 are also rejected..

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 (second) recites the broad recitation selected from the group consisting of : propargyl alcohol, propoxylated propargyl alcohol, 2-hydroxyethy! propargyl ether, or a mixture thereof, and the claim also recites which is the narrower statement of the range/limitation acetylenic compounds such as, for example, acetylenic compounds having the general

R1CCCR2R30H where 
R1, R2, and R3 are, independently from one another, hydrogen, alkyl, phenyl, substituted phenyl, or hydroxy-alky! radicals,
	where R1: is preferably hydrogen
	R2 is preferably hydrogen, methyl, ethyl, or propyl radicals;
	R3 is preferably an alkyl radical having the general formula CnH2n,
		n is an integer from 1 to 10; the acetylenic compound R1CCCR2R3OR4, where R4 which is a hydroxy-alky] radical. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation the group consisting of: methyl butynol, methyl pentynol, hexynol, ethyl octynol, propargyl alcohol, benzylbutynol, ethynylcyclohexanol, ethoxy acetylenics, propoxy acetylenics, and mixtures thereof, and the claim also recites Preferred alcohols are hexynol, propargyl alcohol, methyl butynol, ethyl! octynol, propargyl alcohol ethoxylate; propargyl! alcohol propoxylate; and mixtures thereof which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there 

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What acid composition? The same of claim 1 or a different one.

Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 14 are also rejected.

Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites 

Regarding claim 16, the phrase "such" and “such as” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation the group consisting of: alkyl pyridines having from one to five nuclear alkyl substituents per pyridine moiety, such alkyl substituents having from one to 12 carbon atoms, and the claim also recites preferably those having an average of six carbon atoms per pyridine moiety, such as a mixture of high boiling tertiary-nitrogen-heterocyclic which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation formaldehyde, benzaldehyde, heptanal, propanal, hexanal, octanal, decanal, hexadecanal, cinnamaldehyde, aldehyde generating materials and the claim also recites aldehyde generating materials selected from the group consisting of paraformaldehyde, urotropin new, paraldehyde, acetals, hemiacetals and sulfite addition products, and mixtures thereof which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term “heavy ” in claims 17 and 18 is a relative term which renders the claim indefinite. The term “heavy aromatic solvent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 13-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (AU-B 86977/91) (“Walker” herein) and further in view of Lecerf et al. (US 2015/0047838 A1) (“Lecerf” herein)

(Claims contain only selected species)

Claim l
Walker discloses , as best understood based on the indefiniteness above, a method for the stimulation of a hydrocarbon-bearing formation, said method comprising the steps of:
	-- providing a wellbore in need of stimulation;  inserting a spearhead or breakdown acid composition into the wellbore ,allowing the spearhead acid to come into contact with the perforated area for a predetermined period of time sufficient to prepare the formation for fracking or stimulation; and initiating the stimulation of the perforated area using a stimulation fluid, (Page 18, 1st paragraph)
wherein the acid composition comprises a corrosion inhibitor package comprising at least two compounds selected from:  Group B; Group C; Group D; Group E; Group F; Group G; Group H; and Group I, where the at least two compounds are selected from different groups and where:
	Group B comprises compounds encompassed within the following general chemical description: acetylenic compound; unsaturated alcohol; acetylinic alcohol; alkoxylated acetylenic alcohol; alkoxy phenols; diacetylenic alcohols; . (Page 13, last paragraph & Page 14 continuation and 1st paragraph)
	Group C comprises compounds encompassed within the following general chemical description: group 15 metal (bismuth, antimony);
antimony compounds; germanium compounds; (Page 5, 3rd paragraph & page 6 continuation)
 	Group D comprises compounds encompassed within the following general chemical description: - sulfur-containing compounds; - mercapto-compounds;
- organosulfur compounds - reaction products of thiourea; organosulfur compounds - reaction products of thiourea; thiodiglycol alkoxylates;  (Page 8 line 14+)
 	Group E comprises compounds encompassed within the following general chemical description: - nitrogen-containing surfactant; and - non-ionic surfactant; (Page 15,3rd paragraph & Page 16 continuation & 1st paragraph)
Group F comprises compounds encompassed within the following general chemical description: - morpholine; - aminoalkyl imidazolines; - sarcosine; - two linked cyclic molecules with at least one nitrogen heterocycle (e.g. quinoline + benzyl); - imidazoline; and - alkyl pyridine; (Col. 7, 1st paragraph & Page 8, continuation to line 13, Page 9, lines 8-11)
 	Group G comprises compounds encompassed within the following general chemical description: - aromatic ketone; - amide; and - phenyl ketone; (Page 9, 1st paragraph & Page 10, Page 11, 1st and 2nd paragraphs)
 	Group H comprises compounds encompassed within the following general chemical description: - heavy aromatic solvent; (Page 15, 1st paragraph)
Group I comprises compounds encompassed within the following general chemical description: - carboxylic acid-containing compounds; and - nitro-aromatic compounds with at least 1 carboxylic acid group, said compounds preferably selected from the group consisting of dinitrosalicylic acid, nitrophthalic acid, mononitroterephthalic acid and dinitroterephthalic acid effective to inhibit corrosion of the steel. (Page 10, 1st paragraph)
Walker however does not explicitly disclose inserting a plug in the wellbore at a location slightly beyond a predetermined location;  inserting a perforating tool; positioning the tool at said predetermined location; perforating the wellbore with the tool thereby creating a perforated area; removing the tool form the wellbore.
Lecerf teaches the limitation above ( See paragraphs 0012, 0101, 0106 → Lecerf teaches this limitation in that the FIG. 5A is a schematic view of a downhole perforating and plug setting tool assembly according to an example implementation. The technique begins with a wellbore that has been perforated and is isolated due to a plug that is disposed at a lower end to create an associated perforated zone. The zone is fractured by injecting a fracturing fluid above the fracturing pressure of the associated surrounding formation(s). After the fracture zone 642 is created, the tool assembly 560 may be removed from the well using any of a number of techniques.) for the purpose of  preparing a well for the production of oil or gas. [0001]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walker with the above limitation, as taught by Lecerf, in order to prepare a well for the production of oil or gas.
	
Claim 3
Walker discloses the method according to claim 1 where the acid is selected from the group consisting of: HCl. (Page 5, 2nd paragraph)







Claim 5. (second)
Walker discloses the method according to claim 1 where the Group B compound is selected from the group consisting of: propargyl alcohol, propoxylated propargyl alcohol, 2-hydroxyethyl propargyl ether, or a mixture thereof; acetylenic compounds such as, for example, acetylenic compounds having the general
formula: 
R1CCCR2R30H where 
R1, R2, and R3 are, independently from one another, hydrogen, alkyl, phenyl, substituted phenyl, or hydroxy-alky! radicals,
	where R1: is preferably hydrogen
	R2 is preferably hydrogen, methyl, ethyl, or propyl radicals;
	R3 is preferably an alkyl radical having the general formula CnH2n,
		n is an integer from 1 to 10; the acetylenic compound R1CCCR2R3OR4, where R4 which is a hydroxy-alky] radical. (Page 13, last paragraph & Page 14 continuation and 1st paragraph)

Claim 6
Walker discloses the method according to claim 1 where the Group B compound is selected from the group consisting of: methyl butynol, methyl pentynol, hexynol, ethyl octynol, propargyl alcohol, benzylbutynol, ethynylcyclohexanol, ethoxy acetylenics, propoxy acetylenics, and mixtures thereof. Preferred alcohols are hexynol, propargyl alcohol, methyl butynol, ethyl! octynol, propargyl alcohol ethoxylate; propargyl! alcohol propoxylate; and mixtures thereof. (Page 13, last paragraph & Page 14 continuation and 1st paragraph)

Claim 7
Walker discloses the method according to claim 1 where the Group B compound is present in an amount from ranging from about 0.01% to about 10% by weight of acid composition. (Page 5, 1st paragraph, Page 16, last paragraph & Page 17 continuation)

Claim 8
Walker discloses the method according to claim 1  where the Group B compound is present in an amount from about 0.1% to about 1.5% by weight of acid composition. (Page 5, 1st paragraph, Page 16, last paragraph & Page 17 continuation)

Claim 9
Walker discloses the method according to claim1 where the Group C compound is selected from the group consisting of:
 	- a metal compound selected from the group consisting of antimony compounds selected from the group consisting of antimony oxides, antimony halides, antimony tartrate, antimony citrate, alkali metal salts of antimony tartrate and antimony citrate, alkali metal salts of pyroantimonate, antimony adducts of ethylene glycol and mixtures thereof;
 	- a metal compound selected from the group consisting of bismuth compounds selected from the group consisting: of bismuth oxides, bismuth halides, bismuth tartrate, bismuth citrate, alkali metal salts of bismuth tartrate and bismuth citrate, bismuth oxyhalogens, and mixtures thereof; and 
 	- mixtures of said antimony compounds and said bismuth compounds.  (Page 5, 3rd paragraph & page 6 continuation)

Claim 13
Walker discloses the method according to claim 1 where the Group E compounds comprise nitrogen-containing surfactants selected from the group consisting of: alkyl amide surfactants, amine oxide surfactants, derivatives thereof, and combinations thereof. (Page 15,3rd paragraph & Page 16 continuation & 1st paragraph)

Claim 14
Walker discloses the method according to  claim 1 where the Group F compound is selected from the group consisting of: amines having from 1 to 24 carbon atoms in each alkyl moiety as well as the six- membered heterocyclic amines, for example, alkyl pyridines, crude quinolines and mixtures thereof.  (Col. 7, 1st paragraph & Page 8, continuation to line 13)

Claim 15
Walker discloses the method according to claim 14 where the Group F compound amine is selected from the group consisting of: ethylamine; diethylamine; trimethylamine; propylamine; dipropylamine; tripropylamine; mono-, di- and tripentylamine; mono-, di- and trihexylamine; and isomers of these such as isopropylamine; tertiarybutylamine. (Col. 7, 1st paragraph & Page 8, continuation to line 13)

Claim 16
Walker discloses the method according to claim 14 where the Group F amine is selected from the group consisting of: alkyl pyridines having from one to five nuclear alkyl substituents per pyridine moiety, such alkyl substituents having from one to 12 carbon atoms, and preferably those having an average of six carbon atoms per pyridine moiety, such as a mixture of high boiling tertiary-nitrogen-heterocyclic. (Col. 7, 1st paragraph & Page 8, continuation to line 13)

Claim 17
Walker discloses the method according to claim 1  where the Group G compound is selected from the one of the following three groups consisting of: 
- acetophenone, mesityl oxide, -acetonaphthone, _p-methoxyacetophenone, propiophenone, p-chloroacetophenone, isophorone, tetrolophenone, 2,4-pentanedione, a mixture of phenethyl alcohol and acetophenone, 2-acetylcyclohexanone, 2- 38
acetonaphthone, 2-thienylketone, methyl isobutylketone, n-butyrophenone, acetone, 3,4-dihydro-1-(2H)-naphthalenone, 2-heptanone, diacetone alcohol, undecanone-2, and mixtures thereof;
 - formaldehyde, benzaldehyde, heptanal, propanal, hexanal, octanal, decanal, hexadecanal, cinnamaldehyde, aldehyde generating materials selected from the group consisting of paraformaldehyde, urotropin new, paraldehyde, acetals, hemiacetals and sulfite addition products, and mixtures thereof; and
 	- rendered animal fat, octanoic acid, myristic acid, pelargonic acid, abietic acid, lauric acid, oleic acid, caprylic acid, tall oil acid, ethoxylated coco, fatty acid, ethoxylated oleic acid, ethoxylated rosin fatty acid, tall oil reacted with propylene oxide and ethylene oxide, 2-methyl pyridine, 4-methyl pyridine, 2-methl! quinoline, 4-methy] quinoline, and mixtures thereof. (Page 9, 1st paragraph & Page 10, Page 11, 1st and 2nd paragraphs)

Claim 18
Walker discloses the method according to claim 1 where the Group H compound is selected from the group consisting of: heavy aromatic solvent having a boiling point of 200-300 degrees Celsius. (Page 15, 1st paragraph)

Claim 19
Walker discloses the method according to claim 1 where the Group I compound is selected from the group consisting of: carboxylic acid containing compounds and nitro-aromatic compounds with at least 1 carboxylic acid group.  (Page 10, 1st paragraph)

Claim 23
Walker discloses the method according to claim 1 where the corrosion inhibition package can be selected from the following combinations of group where reactions occur between compounds of said groups:
 	 - a compound of group C with a reaction product of a compound of group B and of group F. (Page 12, 1st paragraph + & Page 13, continuation) 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker , Lecerf,  as applied to claim 1 above, and further in view of Welton (US 2008/0227669 A1) (“Welton” herein)

Claim 10
Walker discloses the method according to claim 1.  Walker however does not explicitly disclose where the Group D compound is selected from the group consisting of: thioglycolic acid; alkali metal thiosulfates; alkali metal thiosulfate hydrates, derivatives thereof; and combinations thereof.
	Welton teaches the above limitation (See paragraph 0017→ Welton teaches this limitation in that  The corrosion-inhibiting additives and treatment fluids of the present invention generally comprise a sulfur-containing compound that comprises one or more of thioglycolic acid, alkali metal thiosulfates, alkali metal thiosulfate hydrates, derivatives thereof, and combinations thereof. In certain embodiments, the sulfur-containing compound may be present in a corrosion-inhibiting additive of the present invention in an amount in the range of from about 1% to about 20% by weight of the additive) for the purpose of the composition of the corrodible surface where the additive or treatment fluid of the present invention is used, temperature, the longevity of corrosion-inhibition desired, the degree of corrosion-inhibition desired, and the like. [0017]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walker with the above limitation, as taught by Welton, in order to have longevity of corrosion-inhibition desired.

Claim 11
Walker discloses the method according to claim 1.  Walker however does not explicitly disclose where the Group D compound is present in an amount in the range of from about 1% to about 20% by weight of the corrosion inhibitor package. (Same as Claim 10)

Claim 12
Walker discloses the method according to claim 1.  Walker however does not explicitly disclose where the Group D compound is present in a corrosion-inhibiting additive of the present invention in an amount of about 5-10% by weight of the corrosion inhibitor package. (Same as Claim 10)

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, Lecerf,  as applied to claim 1 above, and further in view of Turner (GB 1461136)  (“Turner” herein)

Claim 20
Walker discloses the method according to claim 19.  Walker however does not explicitly disclose where the Group G nitro-aromatic compound with at least 1 carboxylic acid group is selected from the group consisting of: dinitrosalicylic acid; nitrophthalic acid; mononitroterephthalic acid; and dinitroterephthalic acid effective to inhibit corrosion of the steel.
	Turner teaches the above limitation (See Col. 1 l. 44-45 & Col. 2 l. 1-25 →Turner teaches this limitation in that  a method of inhibiting the corrosion of a steel which is in contact with an acidic medium comprises maintaining in the medium a minor amount of nitro-aromatic compound with contains a benzene ring substitute by at least one carboxyl substituent.  Particularly preferred compounds are dinitrosalicyclic acid, nitrophthalic acid and mono- and di- nitroterephthalic acid. The nitro-aromatic compound may be added per se, or in suspension or in solution to the medium in 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Walker with the above limitation, as taught by Turner, in order to inhibit the corrosion of a steel which is in contact with an acidic medium. (Col. 1 l. 45 & Col. 2 l. 1-2)

				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. East et al. (US 2007/0284109 A1) Methods And Devices For Treating Multiple-interval Well Bores teaches Methods and devices are provided for treating multiple interval well bores. More particularly, an isolation assembly may be used to allow for zonal isolation to allow treatment of selected productive or previously producing intervals in multiple interval well bores. One example of a method for treating a multiple interval well bore includes the steps of: providing an isolation assembly comprising a liner and a plurality of swellable packers wherein the plurality of swellable packers are disposed around the liner at selected spacings; introducing the isolation assembly into the well bore; allowing at least one of the plurality of swellable packers to swell so as to provide zonal isolation of at least one of a plurality of selected intervals; establishing fluidic connectivity to the at least one of a plurality of selected intervals; and treating the at least one of a plurality of selected intervals, Welton et al. (US 2008/0227669 A1) Corrosion-inhibiting Additives, Treatment Fluids, And Associated Methods teaches among other things, corrosion-inhibiting additives that comprise .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/17/2022